                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


 UNITED STATES OF AMERICA                     )
 ex rel. DONNA RAUCH, MURIEL                  )
 CALHOUN, and BRANDY KNIGHT,                  )   Civil Action No.: 6:15-cv-01589-DCC
                                              )
        Plaintiffs,                           )
                                              )
                 vs.                          )
                                              )
 OAKTREE MEDICAL CENTRE, P.C.;                )
 et al.,                                      )
                                              )
         Defendants.                          )
 UNITED STATES OF AMERICA                     )
 ex rel. KAREN MATHEWSON,                     )
                                              )   Civil Action No.: 6:17-CV-01190-
        Plaintiff,                            )   DCC
                                              )
                        v.                    )
                                              )
 DR. DANIEL A. MCCOLLUM, et al.,              )
                                              )
        Defendants.                           )

                                         ORDER

       Having received notice of the United States’ decision to intervene in part, to

decline in part, and to proceed with these actions pursuant to the False Claims Act, 31

U.S.C. § 3730(b)(4), it is hereby ORDERED that:

   1. the following documents be unsealed:

          a. Relators’ Original Complaints (Civil Action No.: 6:15-cv-01589, ECF No.

              1, and Civil Action No.: 6:17-CV-01190, ECF No. 1);
       b. The United States’ Notice of Partial Intervention; and

       c. This Order.

2. all other contents of the Court’s files in these actions remain under seal and not be

   made public or served upon the defendants, except as further ordered by this

   Court;

3. all matters occurring in these actions after the date of this Order shall be filed on

   the public docket and shall not be filed under seal unless accompanied by an

   appropriate motion pursuant to Local Civil Rule 5.03;

4. the United States shall file a motion to consolidate any overlapping matters within

   sixty (60) days of the date of this Order;

5. the United States shall file its Complaint in Intervention within ninety (90) days of

   the date of this Order, and shall serve defendants Oaktree Medical Centre, P.C.;

   Labsource, LLC; Pain Management Associates of North Carolina, P.C.; Pain

   Management Associates of the Carolinas, LLC; Pro Care Counseling Center, LLC;

   ProLab, LLC; FirstChoice Healthcare, P.C.; and Daniel McCollum with the

   Complaint in Intervention, together with this Order, within thirty (30) days after

   filing;

6. Relators shall serve their Complaints upon defendants within ninety (90) days of

   the date of this Order;




                                          2
7. as to the parts of the actions in which the United States has declined to intervene,

   the parties shall serve all pleadings and motions filed in those parts of the actions,

   including supporting memoranda, upon the United States, as provided for in 31

   U.S.C. § 3730(c)(3);

8. the United States may order any deposition transcripts and is entitled to intervene

   in those parts of the actions, for good cause, at any time;

9. all orders of this Court shall be sent to the United States; and that

10. should Relators or the defendants propose that any parts of the actions in which

   the United States has declined to intervene be dismissed, settled, or otherwise

   discontinued, the Court will solicit the written consent of the United States before

   ruling or granting its approval.

   IT IS SO ORDERED,



   This 4th day of March, 2019.
                                                s/Donald C. Coggins, Jr.
                                               ______________________________
                                               DONALD C. COGGINS, JR.
                                               United States District Judge




                                          3
